USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        Nos. 94-1052             94-1322                                      UNITED STATES,                                      Appellee,                                          v.                                      LEO HAMEL,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Joseph L. Tauro, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                             Boudin, Circuit Judge, and                                      _____________                             Barbadoro,* District Judge.                                          ______________                                 ____________________            Michael C. Bourbeau, Esq. with whom  Bourbeau and Bourbeau was  on            _________________________            _____________________        brief for appellant.            Donald  K.  Stern,  United  States  Attorney,  with  whom   Nadine            _________________                                           ______        Pellegrini,    Assistant United  States  Attorney,  was  on brief  for        __________        appellee.                                 ____________________                                   October 6, 1994                                 ____________________                                    ____________________        *Of the District of New Hampshire, sitting by designation.                    Per Curiam.   After  jury trial  in  the  district  court,                    Per Curiam                    __________        defendant Leo Hamel was convicted  of violation of 18 U.S.C.    371 of        conspiracy  to  commit  bank  fraud  and  conspiracy  to   make  false        statements  for the purpose of influencing the actions of Dime Savings        Bank, a federally insured bank.  He now appeals his conviction.                    Defendant  originally appealed  on  two grounds.   In  his        brief, he first argued that the government failed to prove as a matter        of law  that Hamel  knowingly made  a false  statement with  intent to        influence a  federally insured financial institution.   As defendant's        counsel correctly conceded during oral  argument, however, defendant's        argument on this point is precluded by this Court's recent decision in        United States  v. Brandon, 17 F.3d  409, 426 (1st Cir.  1994) ("It has        _____________     _______        been established that the government does not have to show the alleged        scheme was  directed  solely toward  a particular  institution; it  is                              ______        sufficient  to show  that  defendant knowingly  executed a  fraudulent        scheme that exposed a federally insured bank to risk of loss.").                      This  concession  leaves  us  with  defendant's  remaining        argument on appeal, that  there was insufficient evidence as  a matter        of law to  convict him of conspiracy under   371.  We have stated that        in  assessing a sufficiency challenge, we examine the evidence "in the        light  most flattering to the  prosecution (in the  process of drawing        all  reasonable  inferences in  its favor)  so  that we  may ascertain        whether  the proof  would have  allowed a  rational jury  to determine        beyond  a reasonable doubt that the defendant  was guilty of the crime        charged."  United States v. Ortiz, 966 F.2d 707, 711  (1st Cir. 1992),                   _____________    _____        cert.  denied, __  U.S. __,  113 S.  Ct. 1005  (1993).   There are  no        ____   ______                                         -2-                                          2        specific requirements of proof of a conspiratorial agreement; we  have        held  that the agreement may be express or tacit, and may be proved by        direct or  circumstantial evidence.   United States  v. Sep lveda,  15                                              _____________     _________        F.3d 1161, 1173 (1st Cir. 1993), cert. denied,  __ U.S. __, 114 S. Ct.                                         ____  ______        2714 (1994).                      Applying  these   standards  for  review   of  defendant's        conspiracy  conviction,  we  easily  find that  there  was  sufficient        evidence to  support a jury  finding beyond  a reasonable doubt  of an        agreement to defraud Dime Savings Bank and to present false statements        to  Dime.   For  these reasons,  we  reject defendant's  challenge and        affirm his conviction.                      Affirmed.                    ________                                         -3-                                          3